EXHIBIT 16.1GILLESPIE & ASSOCIATES, PLLCCERTIFIED PUBLIC ACCOUNTANTS10, WA 98125206.353.5736June 8, 2016Office of the Chief AccountantSecurities and Exchange Commissiontreet, N.E.Washington, D.C. 20549Re: Nhale, Inc.Dear Sirs/Madams:The undersigned Gillespie & Associates, PLLC previously acted as independent accountants to audit the financial statements of Nhale, Inc. We are no longer acting as independent accountants to the Company.This letter will confirm that we have read Item 4.01 included in the Form 8-K dated October 30, 2015 of Nhale, Inc. to be filed with the Securities and Exchange Commission and are not in agreement with the statements related to our firm as there was a scope limitation that prevented the audit from completion.We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K.Very truly,/S/ GILLESPIE & ASSOCIATES, PLLC
